Citation Nr: 0508223	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-11 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had active military service from September 1965 
to March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which continued the veteran's 
noncompensable rating for service connected bilateral hearing 
loss initially granted in August 1971.  The veteran expressed 
his dissatisfaction with the assigned noncompensable rating 
for the bilateral hearing loss and requested a higher rating.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.  

2.  Bilateral hearing loss disability, when tested in March 
2004, is manifested by no more than auditory acuity level I 
hearing loss in the right ear and level II hearing loss in 
the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in September 2002, after the enactment of the VCAA.  

A letter dated in October 2002 provided the veteran the 
notice required under the VCAA and the implementing 
regulations.  Although the letter did not specifically inform 
the veteran to submit any pertinent evidence in his 
possession, it informed him of the evidence required to 
substantiate his claim and that he should submit such 
evidence or provide VA with the information necessary for 
such evidence to be obtained on his behalf.  

Additionally, the April 2003 statement of the case and March 
2004 supplemental statement of the case provided guidance 
regarding the evidence necessary to substantiate his claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

In an August 1971 rating decision, the RO granted the veteran 
service connection for bilateral hearing loss.  In November 
1998 and August 1999, the veteran submitted claims for a 
compensable rating for bilateral hearing loss.  The RO 
continued the noncompensable rating in June 1999 and November 
1999.  The veteran submitted the current claim in September 
2002 requesting a compensable rating for bilateral hearing 
loss.

In October 2002, the veteran underwent a VA audiogram.  The 
results of the exam are as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
10
5
70
85
43
LEFT
5
0
70
85
40

Speech discrimination testing produced scores of 96 percent 
in the right ear and 94 percent in the left ear.  The 
diagnosis was moderately severe to severe sensorineural 
hearing loss at 3000 to 4000 Hz bilaterally.

In November 2002, the RO continued the noncompensable rating 
for bilateral hearing loss.

In March 2004, the veteran underwent another VA audiogram.  
The results of that test were as follows:

 



HERTZ



1000
2000
3000
4000
AVG.
RIGHT
10
10
80
90
47.5
LEFT
10
10
80
90
47.5

Speech discrimination testing produced scores of 92 percent 
for the right ear and 84 percent for the left ear at 50 dBHL.  
The left ear improved to 92 percent at 60 dBHL.  The 
diagnosis was hearing within normal limits through 2000 Hz 
with a severe to profound high frequency sensorineural 
hearing loss at 3000 to 8000 Hz bilaterally.

In the veteran's representative's brief, he argued that the 
veteran's hearing condition was now worse than it was at the 
previous rating; in the veteran's opinion, his hearing is 
much worse than what is being asserted by VA; and, the 
veteran should be entitled to an extra-schedular rating.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2004).  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a), (d) (2004).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  



Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2004).

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 
Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

As explained above, the criteria for rating hearing loss also 
includes analysis under 38 C.F.R. § 4.86, which calls for the 
use of Table VIa at certain times, when that Table would 
result in a higher Roman numeral designation.  Here, however, 
the puretone thresholds reported on the March 2004 VA 
audiology examination do not meet the criteria for 
application of Table VIa.

In considering the veteran's claim for an increased rating 
for bilateral hearing loss, the Board notes that results of 
the October 2002 VA audiogram are equivalent to a numeric 
designation of I for the right ear and I for the left ear.  
The March 2004 VA audiogram results are equivalent to a 
numeric designation of I for the right ear and II for the 
left ear.  A noncompensable evaluation is warranted when 
these values are applied to Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).  

The Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  The medical evidence of record does not 
support a finding that the veteran's bilateral hearing loss 
affects his employment.  In addition, the record reflects 
that the veteran has not required frequent periods of 
hospitalization for his bilateral hearing loss.  Further, the 
manifestations of the disability are those contemplated by 
the schedular criteria.  There is no indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluations.  Therefore, referral of this issue for extra-
schedular consideration is not in order.

In conclusion, a compensable evaluation for the veteran's 
bilateral hearing loss disability is not warranted under the 
schedular criteria or under extra-schedular consideration and 
the record demonstrates that the schedular rating assigned by 
the RO is correct.


ORDER

A compensable rating for bilateral hearing loss is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


